Per Curiam.

The finding that claimant refused employment without good cause was essentially one of fact, and, since there was substantial evidence to sustain it, and no error of law committed, the determination of the Unemployment Insurance Appeal Board should have been confirmed. (See, e.g., Matter of Humphrey v. State Ins. Fund, 298 N. Y. 327; see, also, Matter of Miller v. Kling, 291 N. Y. 65.)
The order of the Appellate Division should be reversed and the determination of the Appeal Board reinstated, without costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld and Feoessel, JJ., concur.
Order reversed, etc.